         Case 1:19-cv-10070-MLW Document 21 Filed 03/31/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                              Civil Action No. 1:19-cv-10070
___________________________________
                                    )
DEXTER ANDREWS, RAYMOND             )
DUNN, NUNO GOMES, TITUS             )
ROYAL, MATTHEW SOLER, and           )
NICHOLAS YOUNG,                     )
              Plaintiffs            )
                                    )
      v.                            )
                                    )
AMAZON.COM, INC.,                   )
                                    )
                  Defendant         )
___________________________________ )

                               PLAINTIFFS’ STATUS REPORT

        Pursuant to the Court’s March 11, 2020 Order, Plaintiffs report that they wish to amend

their complaint in this action to include their federal and state claims, and Defendant has

indicated that it will consent to the filing of the amended complaint. The parties expect to file a

stipulation to this effect in the coming days, and Plaintiffs will then file their amended complaint,

pursuant to Fed. R. Civ. P. 15(a)(2).




                                                  1
        Case 1:19-cv-10070-MLW Document 21 Filed 03/31/20 Page 2 of 3



                                   DEXTER ANDREWS, RAYMOND DUNN,
                                   NUNO GOMES, TITUS ROYAL, MATTHEW
                                   SOLER, and NICHOLAS YOUNG,

                                   By their attorneys,


                                   /s/ Stephen Churchill
                                   Stephen Churchill, BBO #564158
                                   FAIR WORK, P.C.
                                   192 South Street, Suite 450
                                   Boston, MA 02111
                                   (617) 607-3260
                                   steve@fairworklaw.com

                                   Oren Sellstrom, BBO #569045
                                   Sophia Hall, BBO #684541
                                   LAWYERS FOR CIVIL RIGHTS
                                   61 Batterymarch Street, 5th Floor
                                   Boston, MA 02110
                                   (617) 482-1145
                                   osellstrom@lawyersforcivilrights.org
                                   shall@lawyersforcivilrights.org

Dated: March 31, 2020




                                      2
         Case 1:19-cv-10070-MLW Document 21 Filed 03/31/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

      I certify that on this date I served a copy of the foregoing document on all counsel, via
the ECF/CM system.


Dated: March 31, 2020                        /s/ Stephen Churchill
                                             Stephen Churchill




                                                3
